In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 03-1244V
                                     Filed: January 14, 2014
                                       Not to be Published

*******************************************************
SALIM HREISH and MARY HREISH, as                      *
parents and guardians of Y.H., a minor,               *
                                                      *                          Autism; Failure to
                       Petitioners,                   *                          Prosecute; Failure to
                                                      *                          Follow Court Orders;
 v.                                                   *                          Dismissal
                                                      *
SECRETARY OF THE DEPARTMENT                           *
OF HEALTH AND HUMAN SERVICES,                         *
                                                      *
                       Respondent.                    *
*******************************************************


                                               DECISION 1

       On May 20, 2003, petitioners filed a Petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program (“the Program”), 2 alleging that Y.H. was
injured by a vaccine or vaccines listed on the Vaccine Injury Table. See § 14.

        On September 10, 2013, I advised petitioners that their previous attorney’s
motion to withdraw was granted. I further advised petitioners that the appeals in the
OAP test cases had been denied and ordered petitioners to inform the court if
petitioners wished to pursue their claim. Petitioners failed to respond to my September
10, 2013 Order and were ordered to Show Cause on October 31, 2013, why their claim
should not be dismissed for failing to respond to my order.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-
660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or
“the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
       On November 19, 2013, petitioners made an oral motion for extension of time
seeking an additional 30 days to respond to the court’s order to show cause.
Petitioners were granted an extension of time until December 31, 2013, to determine
how they wished to proceed. See Order filed November 20, 2013. Petitioners failed to
respond to that order as well.

      I.      The Omnibus Autism Proceeding

        This case is one of more than 5,400 cases filed under the Program in which
petitioners alleged that conditions known as “autism” or “autism spectrum disorders”
[“ASD”] were caused by one or more vaccinations. A detailed history of the controversy
regarding vaccines and autism, along with a history of the development of the OAP, was
set forth in the six entitlement decisions issued by three special masters as “test cases”
for two theories of causation litigated in the OAP and will not be repeated here. 3

         Ultimately, the Petitioners’ Steering Committee [“PSC”], an organization formed
by attorneys representing petitioners in the OAP, litigated six test cases presenting two
different theories on the causation of ASDs. The first theory alleged that the measles
portion of the measles, mumps, rubella vaccine could cause ASDs. That theory was
presented in three separate Program test cases during several weeks of trial in 2007.
The second theory alleged that the mercury contained in thimerosal-containing vaccines
could directly affect an infant’s brain, thereby substantially contributing to the causation
of ASD. That theory was presented in three additional test cases during several weeks
of trial in 2008.

        Decisions in each of the three test cases pertaining to the PSC’s first theory
rejected the petitioners’ causation theories. Cedillo, 2009 WL 331968, aff’d, 89 Fed. Cl.
158 (2009), aff’d, 617 F.3d 1328 (Fed. Cir. 2010); Hazlehurst, 2009 WL 332306, aff’d,
88 Fed. Cl. 473 (2009), aff’d, 604 F.3d 1343 (Fed. Cir. 2010); Snyder, 2009 WL 332044,
aff’d, 88 Fed. Cl. 706 (2009). 4 Decisions in each of the three “test cases” pertaining to
the PSC’s second theory also rejected the petitioners’ causation theories, and
petitioners in each of the three cases chose not to appeal. Dwyer, 2010 WL 892250;
King, 2010 WL 892296; Mead, 2010 WL 892248. Thus, the proceedings in these six
test cases are concluded. Petitioners remaining in the OAP must now decide whether
to pursue their cases, and submit new evidence on causation, or take other action to
exit the Program.



3
 The Theory 1 cases are Cedillo v. Sec’y, HHS, No. 98-916V, 2009 WL 331968 (Fed. Cl. Spec. Mstr.
Feb. 12, 2009); Hazlehurst v. Sec’y, HHS, No. 03-654V, 2009 WL 332306 (Fed. Cl. Spec. Mstr. Feb. 12,
2009); Snyder v. Sec’y, HHS, No. 01-162V, 2009 WL 332044 (Fed. Cl. Spec. Mstr. Feb. 12, 2009). The
Theory 2 cases are Dwyer v. Sec’y, HHS, No. 03-1202V, 2010 WL 892250 (Fed. Cl. Spec. Mstr. Mar. 12,
2010); King v. Sec’y, HHS, No. 03-584V, 2010 WL 892296 (Fed. Cl. Spec. Mstr. Mar. 12, 2010); Mead v.
Sec’y, HHS, No. 03-215V, 2010 WL 892248 (Fed. Cl. Spec. Mstr. Mar. 12, 2010).
4
    Petitioners in Snyder did not appeal the decision of the U.S. Court of Federal Claims.

                                                       2
    II.      Failure to Prosecute

       It is petitioners’ duty to respond to court orders. As I reminded petitioners in my
orders filed October 31, 2013 and November 20, 2013, failure to follow court orders, as
well as failure to file medical records or an expert medical opinion, shall result in
dismissal of petitioner’s claim. Tsekouras v. Sec’y, HHS, 26 Cl. Ct. 439 (1992), aff’d per
curiam, 991 F.2d 810 (Fed. Cir. 1993); Sapharas v. Sec’y, HHS, 35 Fed. Cl. 503
(1996); Vaccine Rule 21(b).

    III.     Causation In Fact

       To receive compensation under the Program, petitioners must prove either 1)
that Y.H. suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table
– corresponding to one of Y.H.’s vaccinations, or 2) that Y.H. suffered an injury that was
actually caused by a vaccine. See §§13(a)(1)(A) and 11(c)(1). Under the Vaccine Act,
a special master cannot find a petitioner has proven her case by a preponderance of the
evidence based upon “the claims of a petitioner alone, unsubstantiated by medical
records or by medical opinion.” § 13(a). Petitioners have failed to file sufficient medical
records and evidence in this case. Thus, an examination of the record did not uncover
any evidence that Y.H. suffered a “Table Injury.” Further, the record does not contain a
medical opinion or any other persuasive evidence indicating that Y.H.’s autism spectrum
disorder was vaccine-caused.

        Accordingly, it is clear from the record in this case that petitioners have failed to
demonstrate either that Y.H. suffered a “Table Injury” or that Y.H.’s injuries were
“actually caused” by a vaccination. This case is dismissed for insufficient proof and
for failure to prosecute. The clerk shall enter judgment accordingly. 5


IT IS SO ORDERED.


                                                             _______________________
                                                             George L. Hastings, Jr.
                                                             Special Master



5
   This document constitutes my final “Decision” in this case, pursuant to § 12(d)(3)(A). If petitioners wish
to have this case reviewed by a Judge of the United States Court of Federal Claims, a motion for review
of this decision must be filed within 30 days. After 30 days the Clerk of this Court shall enter judgment in
accord with this decision. If petitioners wish to preserve whatever right petitioners may have to file a civil
suit (that is a law suit in another court) petitioners must file an "election to reject judgment in this case and
file a civil action" within 90 days of the filing of the judgment. § 21(a).

                                                        3